UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7660


JOSAND FARMER,

                    Petitioner - Appellant,

             v.

GIO RAMIREZ, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Timothy M. Cain, District Judge. (0:17-cv-02614-TMC)


Submitted: February 15, 2018                                 Decided: February 20, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Josand Farmer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Josand Farmer, a federal prisoner, appeals the district court’s order adopting the

recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012)

petition.   We have reviewed the record and find no reversible error.        Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by

the district court. Farmer v. Ramirez, No. 0:17-cv-02614-TMC (D.S.C. Dec. 12, 2017).

We deny Farmer’s motion to expedite decision and dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2